Filed 4/17/13 P. v. Salinas CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT

THE PEOPLE,                                                          H038074
                                                                    (Santa Clara County
         Plaintiff and Respondent,                                   Super. Ct. No. C1111922)

         v.

MARK JAMES SALINAS,

         Defendant and Appellant.


                                                INTRODUCTION
         Defendant Mark James Salinas appeals from an order denying his motion under
Penal Code section 1538.5, subdivision (m) to suppress controlled substances seized from
his person during a detention for a possible bicycle light infraction. Defendant contends
that his detention was unduly prolonged, resulting in an unreasonable seizure under the
Fourth Amendment. We conclude that the detention was reasonable under the
circumstances. Accordingly, we will affirm the judgment.
                        FACTUAL AND PROCEDURAL BACKGROUND
         City of San Jose Police Officers Dan Stromska and Andre Ribeiro were on foot
patrol in downtown San Jose on July 22, 2011. At approximately 9:39 p.m., they
observed a group of five or six individuals gathered in a semi-circle in an alcove by the
Meriwest Building on First Street near Santa Clara Street. As the officers approached the
group, they observed defendant straddling a bicycle with no lights, and an open container
of alcohol right behind the group.1 Upon closer approach, Officer Stromska observed no
lights on the bicycle or any type of device that could be used as a light for the bicycle.
Officer Ribeiro observed the alcohol container to be within arm’s reach of three or four
members of the group, who were seated on the ground. The men told the officers that
they were just “hanging out.” After speaking with defendant for a couple of minutes,
Officer Stromska asked him to dismount his bicycle and take a seat with the others in the
group. Officer Stromska made this request because of the bicycle light and open
container violations, because defendant was a flight risk on the bicycle, and because the
two officers were outnumbered by the group.
       While the group remained seated, the officers questioned each person separately.
The officers asked each person for identification, and whether he was on probation or
parole defendant refused Officer Ribeiro's request to search his backpack. The officers
asked each person whether he was carrying anything illegal, including weapons or
anything that would stick or poke them. The officers ran all members of the group
through dispatch to determine probation and parole status, and to check for active
warrants. Because of heavy radio traffic that night, the officers used either the main
channel or the back-up channel. The officers released most of the men after being
informed by dispatch that they were not on probation or parole. At some point, everyone
was allowed to leave except defendant and one other individual. The officers waited for
dispatch to inform them regarding defendant’s status before searching him or releasing
him. Officer Ribeiro was about to conduct a pat down search of defendant’s outer

       1
         Vehicle Code section 21201, subdivision (d)(1) prohibits a person from operating
a bicycle during darkness upon a highway or a sidewalk without “[a] lamp emitting a
white light that, while the bicycle is in motion, illuminates the highway [or] sidewalk . . .
in front of the bicyclist and is visible from a distance of 300 feet in front and from the
sides of the bicycle.”
       San Jose Municipal Code section 10.12.010 prohibits the consumption of any
alcoholic beverage on any public street, sidewalk, alley, or highway within the city limits.
clothing when he was informed by dispatch that defendant was on juvenile probation
with search terms.
       The parties stipulated that nine to ten minutes elapsed between the time Officer
Ribeiro called defendant’s identifying information into dispatch and the time he received
notification that defendant was on active searchable probation. After receiving this
information, Officer Ribeiro searched defendant and found two baggies in his pocket, one
containing methamphetamine and the other containing cocaine. The information further
alleged one prior strike conviction (Pen. Code, § 667, subds. (b)-(i)).
       Defendant moved to suppress evidence pursuant to Penal Code section 1538.5.
The trial court relied on the computer-aided dispatch (CAD) log to find that a detention
of approximately 20 to 24 minutes occurred in this case. The court noted that the officers
asked each person for identification, and whether he was on probation or parole. The
court further noted that the officers explained that they were going to pat search everyone
for officer safety purposes, and they asked if anyone was carrying any weapons or
dangerous objects. The trial court found that it would not be difficult for this serial
inquiry to take ten minutes given the number of individuals involved, and that such a
detention was not unreasonable. The trial court denied the motion to suppress,
concluding that defendant was detained for the bicycle light infraction, but that the
detention was reasonable, considering the officers also were conducting an inquiry of the
other members of the group for the open container violation. The court further concluded
that the time it took dispatch to report back to Officer Ribeiro regarding defendant’s
probation status was also reasonable.
       Defendant later pleaded no contest to the three-count information and admitted the
prior juvenile strike. The trial court granted defendant’s motion to dismiss the strike
pursuant to People v. Superior Court (Romero) (1996) 13 Cal.4th 497, and sentenced
defendant to two years in state prison. Defendant timely appealed.
                                      DISCUSSION
       A.     Standard of review
       In reviewing a trial court’s ruling on a motion to suppress, we defer to the trial
court’s factual findings where supported by substantial evidence. (People v. Leyba
(1981) 29 Cal.3d 591, 596-597.) However, we exercise independent judgment to
determine whether, on those facts, the search and seizure was reasonable under the
Fourth Amendment to the United States Constitution. (Id. at p. 597.)
       B.     Defendant’s detention was not unduly prolonged
       Defendant contends that the trial court erred when it concluded that his detention
was reasonable and not unduly prolonged. According to defendant, while his detention
was initially lawful, it became unduly prolonged because the officers were not diligent in
investigating the possible bicycle light infraction during the course of the detention. We
disagree.
       The temporary detention of individuals during the stop of a motor vehicle by
police constitutes a “seizure” of “persons” within the meaning of the Fourth Amendment,
even though the detention is only for a brief period and for a limited purpose. (Whren v.
United States (1996) 517 U.S. 806, 809-810.) A detention that is prolonged must be
supported by appropriate probable cause to be constitutionally valid. (Dunaway v. New
York (1979) 442 U.S. 200, 212.) There is no set time limit beyond which a detention is
automatically deemed “unreasonably prolonged”; instead, each case must be judged on
its individual circumstances. (Williams v. Superior Court (1985) 168 Cal.App.3d 349,
358.) Police officers may routinely run warrant checks on individuals detained for
Vehicle Code violations, provided the check does not unreasonably prolong the
detention. (People v. Brown (1998) 62 Cal.App.4th 493, 498.) Indeed, “[t]he
government interest in apprehending individuals with outstanding arrest warrants
outweighs the minimal inconvenience to that already lawfully experienced” by the
detainee. (Ibid.) Police also may lawfully question a detainee regarding his probation
status during a routine traffic stop, and that questioning does not constitute an improper
general crime inquiry. (Id., at p. 499.) Rather, information regarding a detainee’s
probation status provides the officer with additional pertinent information regarding the
person being detained. (Ibid.)
       Defendant was one of five or six individuals fraternizing next to an open container
of alcohol in the downtown area of San Jose. It was after dark, and defendant was
straddling a bicycle without proper lighting equipment. As part of their investigation of
the open container violation, as well as the investigation of defendant for possible
violation of Vehicle Code section 21201, the officers directed all the men to remain
seated on the ground. Each man was questioned individually regarding his identity, and
each man’s identifying information was run serially through dispatch to determine his
probation status, and to identify active warrants. None of this was improper. (Brown,
supra, 62 Cal.App.4th at pp. 498-499.) Apparently, defendant was at the end of the line
so he incurred a longer wait than the other individuals. But the mere order of questioning
does not itself make defendant’s detention less valid than that of the individuals ahead of
him in line. We conclude that the detention of defendant while the officers questioned
the other individuals and then him--a period of 10 to 15 minutes--is not unreasonable in
this case. We further conclude that the additional nine to 10 minute detention of
defendant attributable to dispatch obtaining warrant and probation information on a busy
Friday night also is not unreasonable.
       Defendant relies on People v. McGaughran (1979) 25 Cal.3d 577 and Williams v.
Superior Court (1985) 168 Cal.App.3d 349 to argue that his detention was unreasonable.
In McGaughran, a police officer stopped a car going the wrong way on a one-way street.
The officer never intended to cite the driver for the traffic infraction because the road was
confusing, it was common for drivers to make the same mistake, and the officer’s
practice was to issue warnings instead. (People v. McGaughran, supra, at p. 585.)
Nevertheless, after spending three or four minutes with the defendant and his passenger,
who both produced identification to the officer, the officer continued to detain the two
while dispatch ran them both for warrants. McGaughran held unreasonable the
additional period of detention when the officer checked for arrest warrants because it was
not “reasonably necessary” to the process of handling the traffic offense. (Id., at p. 587.)
       In Williams, a police officer, suspecting that the defendant was involved in recent
robberies, stopped the defendant’s car after he committed a traffic violation. Although
the officer promptly obtained all the information needed to prepare a citation, he never
commenced writing one. Instead, he began to interview the defendant about the
robberies and to investigate matters unrelated to the traffic stop. The court held that the
officer’s investigation into the robberies unnecessarily extended the traffic detention.
(Williams v. Superior Court, supra, 168 Cal.App.3d at p. 359.) Williams explained:
“[t]he clear intent of McGaughran is to preclude officers from imposing a general crime
investigation upon the detained traffic offender that is not ‘reasonably necessary’ to
completion of the officer’s traffic citation duties unless the officer has an independent
reasonable suspicion that the driver has committed unrelated offenses.” (Id., at p. 358.)
       The present case is distinguishable from both Williams and McGaughran. In those
cases, the police officer completed his traffic investigation but continued to detain the
defendant to investigate matters unrelated to the initial detention. Here, in contrast,
Officers Ribeiro and Stromska were not detaining the group, including defendant, after
completing their investigation. Rather, in the course of their investigation, the officers
were lawfully confirming the identification and probation status of all the men, and each
man was promptly released after he was cleared. This inquiry did not constitute an
unlawful general crime investigation. (Brown, supra, 62 Cal.App.4th at p. 498.)
Moreover, the fact that the officers did not issue defendant a citation for the bicycle light
infraction does not make defendant’s detention unreasonable. The reasonable suspicion
to detain defendant was not negated by the officer's decision to abandon the investigation
of the Vehicle Code infraction after searching defendant and discovering contraband.
                                     DISPOSITION
      The judgment is affirmed.2

                                         ____________________________________
                                         GROVER, J.




WE CONCUR:




_________________________
PREMO, J., Acting P.J.




_________________________
MIHARA, J.



      2
        Because we affirm the trial court’s conclusion that the detention was not unduly
prolonged, we do not address the Attorney General’s alternative bases for upholding the
lawfulness of the probation search.